Murphy, P. J., and Kupferman, J.,
dissent in a memorandum by Kupferman, J., as follows: I dissent and would affirm on the opinion of Rosenberger, J., at *614Special Term. It should be emphasized that the determination of the majority here puts a premium upon default. If there had been an appearance without a specific objection to jurisdiction, under Gager v White (53 NY2d 475), there would have been a waiver. By defaulting, Container is not put in a better position. This is neither equitable nor justifiable.